DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Construction
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language and advancing the prosecution toward an allowance.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed by a method claim, or by claim language that does not limit an apparatus claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04.  Other examples are where the claim passively indicates that a function is performed or a structure is used without requiring that the function or structure is a limitation on the claim itself.  The clause may be given some weight to the extent it provides "meaning and purpose” to the claimed invention but not when “it simply expresses the intended result” of the invention.  In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005).  Further, during prosecution, claim language that may or may not be limiting should be considered non-limiting under the standard of the broadest reasonable interpretation.  See M.P.E.P. 904.01(a); In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997).
Component arrangements or rearrangements which do not modify operation of the device cannot be relied upon to patentably distinguish the claimed invention from the prior art.  In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947); In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (shifting the position of the starting switch was not patentable because it would not have modified the operation of the device.
Note that “duplication of parts has no patentable significance unless a new and unexpected result is produced”  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
“When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 415, 82 USPQ2d 1385 (2007).
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and distinctly claim that which Applicant regards to be his own invention.  See 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  A statement by an applicant in the specification or made during prosecution identifying the work of another as prior art is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. Jones  & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).  The examiner must determine whether the subject matter identified as prior art is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another.  MPEP 2129.
Claims 1-17, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 20210141301 to Homma (“Homma”) in view of the Applicant admitted prior art (“AAPA”) described in the Specification.
Regarding Claim 1:  “A beam deflection layer comprising:
a first selective polarization conversion-splitter configured to split first color light in an incident light beam into first first color light and second first color light having different polarization directions from each other;  (“The optical device splits a modulated light beam modulated by the optical modulator into a first split light beam and a second split light beam, … The optical device may include a polarization beam splitter, a half mirror, or a glass plate.”  Homma, Paragraphs 10, 21.)
a first beam deflector configured to deflect the first first color light in the light beam from the first selective polarization conversion-splitter;  (For example “The cross-dichroic mirror 116 splits the white light beam W emitted from the light collection lens 115 into a red light beam R having a longer wavelength and a green light beam G and a blue light beam B having a shorter wavelength.”  In this example R is the first first color and G & B are the second firs color.  Homma, Paragraph 72.)
a first selective polarization converter configured to convert polarization directions of the first first color light and the second first color light in the light beam from the first beam deflector; and  (For example:  “The red light beam R split by the cross-dichroic mirror 116 is reflected by the reflection mirror 117 and enters the polarization converter 113.”  Homma, Paragraph 72.)
a second beam deflector configured to deflect the second first color light in the light beam from the first selective polarization converter;  (For example “The green light beam G and the blue light beam B split by the cross-dichroic mirror 116 is reflected by the reflection mirror 118,”  Homma, Paragraph 73.)
wherein the first color light, the first first color light, and the second first color light each have a first wavelength band.” (“The optical device splits a modulated light beam modulated by the optical modulator into a first split light beam and a second split light beam.  Homma, Paragraph 10.  Although the detail examples provided above describe splitting light by color using a cross-dichroic mirror, the disclosure of Homma is not limited to that type of splitting:  “An arbitrary optical component capable of splitting the light beam into the first and second split light beams. … “The optical device may include a polarization beam splitter, a half mirror, or a glass plate,” which produce split light beams having the same color wavelength band.  Homma, Paragraphs 185, 21.)
As additional evidence, AAPA also supports this substitutability in the context of beam splitting in 3D displays:  “In order to eliminate the scattering phenomenon the driving of the beam deflector may be separately performed for each color.”   AAPA, Specification, Paragraph 3.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Homma to perform “driving of the beam deflector may be separately for each color” as disclosed in AAPA, in order to split a light beam signal into the first and second light beams and so on, in order to generate multiple light beams for the 3D display.  Homma, Paragraphs 21, 85 and AAPA, Specification, Paragraph 3.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularly directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	
Regarding Claim 2:  “The beam deflection layer of claim 1, wherein the first selective polarization conversion-splitter rotates the polarization direction of the first color light by 45 degrees.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, rotation of light polarization by 45 degrees is the same as rotating the polarization of one of the split light beams by 90 degrees and not rotating the polarization of the other one of the split light beams.  See Specification, Paragraph 47.  
Prior art teaches this embodiment:  “The half-wave plate 60 rotates the polarization direction of the second image light beam 20 emitted from the second image generator 200 by 90 degrees. … the Y direction corresponds to a second direction substantially orthogonal to the first direction.”  Homma, Paragraphs 53-54.)
Regarding Claim 3:  “The beam deflection layer of claim 1, wherein the first beam deflector comprises:
a first horizontal deflector configured to horizontally deflect the first first color light in the light beam from the first selective polarization conversion-splitter; … a first general-purpose polarization converter configured to convert a polarization direction of a light beam from the first horizontal deflector; and … a first vertical deflector configured to vertically deflect the first color light in the light beam from the first general-purpose polarization converter.”  (See horizontal deflection followed by polarization followed by vertical deflection (as well as the alternative directions) in Homma, Fig. 21.  This is an arrangement regarded to be beneficial because “the first split light beam and the second split light beam each travelling in a different direction, and prevents a light beam, which backwardly travels on an optical path of the first split light beam and enters the optical device, from travelling along an optical path of the second split light beam.” Homma, Paragraph 10.  However, “the optical device according to the present technology can be disposed at an arbitrary position on the main optical path.”  Homma, Paragraph 183.)
Regarding Claim 4:  “The beam deflection layer of claim 1, wherein the first selective polarization converter rotates polarization directions of the first first color light and the second first color light in the light beam from the first beam deflector by 90 degrees.”  (“The half-wave plate 60 rotates the polarization direction of the second image light beam 20 emitted from the second image generator 200 by 90 degrees. … the Y direction corresponds to a second direction substantially orthogonal to the first direction.”  Homma, Paragraphs 53-54.)
Regarding Claim 5:  “The beam deflection layer of claim 1, wherein the second beam deflector comprises: … a second vertical deflector configured to vertically deflect the second first color light in the light beam from the first selective polarization converter; … a second general-purpose polarization converter configured to convert a polarization direction of the light beam received from the second vertical deflector; and … a second horizontal configured to horizontally deflect the second first color light in the light beam from the second general-purpose polarization converter.”  .”  (See vertical deflection followed by polarization followed by horizontal deflection (as well as the alternative directions) in Homma, Fig. 21.  This is an arrangement regarded to be beneficial because “the first split light beam and the second split light beam each travelling in a different direction, and prevents a light beam, which backwardly travels on an optical path of the first split light beam and enters the optical device, from travelling along an optical path of the second split light beam.” Homma, Paragraph 10.  However, “the optical device according to the present technology can be disposed at an arbitrary position on the main optical path.”  Homma, Paragraph 183.)
Regarding Claim 6:  “The beam deflection layer of claim 1, further comprising:
a second selective polarization conversion-splitter configured to …  the first first color light in the light beam from the second beam deflector into first first first color light and second first first color light having different polarization directions from each other,  (Note that the second selective polarization conversion-splitter is a duplication of the first selective polarization splitter in that it performs an identical function on the first first color light as was performed on the fist color light, effectively repeating the splitting function in an identical manner with predictable results.  It is obvious as a duplication of the functionality rejected in Claim 1 that produces predictable results.  
Cumulatively, Homma teaches that results of the first light beam splitting can be further split by the same method:  “The green light beam G and the blue light beam B split by the cross-dichroic mirror 116 is reflected by the reflection mirror 118 and enters a polarization converter 114. The green light beam G and the blue light beam B whose polarization state has been adjusted by the polarization converter 114 are split by the dichroic mirror 119” Homma, Paragraph 73.  “Moreover, the optical device according to the present technology can be disposed at an arbitrary position on the main optical path.”  Homma, Paragraph 183.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to perform further beam deflection, polarization, and/or splitting on beams that have previously been deflected, polarized, and/or split, because they are a duplication of function that produces predictable results and such duplication is known in the prior art.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularly directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
and split the second first color light in the light beam from the second beam deflector into first second first color light and second second first color light having different polarization directions from each other; and  (Note that this feature is another duplication as described above with respect to the fires first color light.  See reasons indicating obviousness above.)
a first polarizer configured to transmit light having one polarization direction in the light beam from the second selective polarization conversion-splitter.”  (“The green light beam G and the blue light beam B whose polarization state has been adjusted by the polarization converter 114” thus producing two beams having one polarization direction.  See Homma, Paragraph 73.)
Regarding Claim 7:  “The beam deflection layer of claim 6, wherein the second selective polarization conversion-splitter is further configured to rotate the polarization directions of the first first color light and the second first color light in the light beam from the second beam deflector by 45 degrees.”  (This feature is rejected as an obvious duplication of features rejected for Claim 2 for the same reasons as the duplications treated in Claim 6.)
Regarding Claim 8:  “The beam deflection layer of claim 6, further comprising: … a third selective polarization conversion-splitter configured to split second color light in the light beam from the first polarizer into first second color light and second second color light having different polarization directions from each other; … a third beam deflector configured to deflect the first second color light in the light beam from the third selective polarization conversion-splitter; … a second selective polarization converter that converts polarization directions of the first second color light and the second second color light in the light beam from the third beam deflector; and … a fourth beam deflector configured to deflect the second second color light in the light beam from the second selective polarization converter, wherein the second color light, the first second color light, and the second second color light each have a second wavelength band different from the first wavelength band.”  (This feature is rejected as an obvious duplication of features rejected for Claims 1 and 6 for the same reasons as the duplications treated in Claim 6.)
Regarding Claim 9:  “The beam deflection layer of claim 8, wherein the third selective polarization conversion-splitter is further configured to rotate the polarization direction of the second color light in the light beam from the first polarizer by 45 degrees.”  (This feature is rejected as an obvious duplication of features rejected for Claim 2 for the same reasons as the duplications treated in Claim 6.)
Regarding Claim 10:  “The beam deflection layer of claim 8, wherein the third selective polarization conversion-splitter is further configured to rotate the polarization direction of the second color light in the light beam from the first polarizer by 45 degrees.”  (This feature is rejected as an obvious duplication of features rejected for Claim 4 for the same reasons as the duplications treated in Claim 6.)
Claim 11 is rejected as an obvious duplication of features rejected for Claims 3 and 5 for the same reasons as the duplications treated in Claim 6.)
Claim 12 is rejected as an obvious duplication of features rejected for Claims 6 and 7 for the same reasons as the duplications treated in Claim 6.)
Claim 13 is rejected as an obvious duplication of features rejected for Claims 1 and 6 for the same reasons as the duplications treated in Claim 6.)
Claim 14 is rejected as an obvious duplication of features rejected for Claim 2 for the same reasons as the duplications treated in Claim 6.)
Claim 15 is rejected as an obvious duplication of features rejected for Claim 4 for the same reasons as the duplications treated in Claim 6.)
Claim 16 is rejected as an obvious duplication of features rejected for Claims 3 and 5 for the same reasons as the duplications treated in Claim 6.)
Claim 17 is rejected as an obvious duplication of features rejected for Claims 6 and 7 for the same reasons as the duplications treated in Claim 6.)
Claim 21 is rejected for reasons stated for Claim 1, because the components of Claim 1 are embodiments that implement the functionality of the generic “layers” of Claim 21.
The method of Claim 22 is rejected for reasons stated for Claim 1, because the apparatus elements of Claim 1 implement the method steps of Claim 22.
Claim 23 is rejected for reasons stated for Claim 1 and because prior art teaches:  “a memory storing one or more instructions, and a processor configured to execute the one or more instructions to control a beam deflector to:”  (“The control unit 90 includes, for example, a CPU, a RAM, a ROM, and the like. The CPU loads a control program recorded in the ROM in advance into the RAM and executes the control program. In this manner, the respective mechanisms are controlled.”  Homma, Paragraph 64.)


Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Homma  and AAPA in view of US 20140092320 to Yamaguchi (“Yamaguchi”).
Claim 18, “A three-dimensional display device comprising,” is rejected for reasons stated for Claim 1, and because prior art teaches:
“a light source configured to output an optical beam in a plurality of wavelength bands;  (“the light source section 101 generates a white light beam” which has a plurality of visible wavelength bands.  See Homma, Paragraphs 67-68.)
a beam deflection layer configured to deflect the light beam;  (See Claim 1.)
a controller configured to control a deflection direction of the light beam in the beam deflection layer; and  (“The control unit 90 controls the operations of the respective mechanisms in the image display apparatus 500.”  Homma, Paragraph 63.)
a spatial light modulator configured to form a holographic image by [diffracting] the light beam,”  (See spatial light modulators that can be used to produce the 3D/holographic images by reflection and transmission modulation in Homma, Paragraphs 176-177.)
Homma and AAPA do not teach generating the image by “diffracting the light beam.” 
Yamaguchi teaches the above claim feature in the context of using polarization beam splitters for forming a 3D image display:  “diffracted light beams which are generated through reflection of incident light on an image display element (image modulator)”   Yamaguchi, Paragraph 4.   
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Homma and AAPA to perform spatioal light modulation by diffracting the light beam as taught in Yamaguchi, in order to generate light beams that “through reflection of incident light on an image display element (image modulator) are reflected at different angles,” by which the display image is produced to the viewer.  Yamaguchi, Paragraph 4.   
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularly directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  	
Regarding Claim 19:  “The three-dimensional display device of claim 18, wherein the controller is further configured to control the beam deflection layer to focus a first part of the light beam towards a first position and focus a second part of the light beam towards a second position different from the first position.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this feature generates a stereoscopic pair of images projected toward the positions of the viewers right and left eyes.  Prior art teaches this:  “in this embodiment, the right-eye image is displayed by the first image light beam 10 which becomes a P-polarized light beam with respect to the junction surface 51 and the left eye image is displayed by the second image light beam 20 which is an S- polarized light beam.”   Homma, Paragraph 57.)
Regarding Claim 20:  “The three-dimensional display device of claim 18, further comprising: a field lens provided between the beam deflection layer and the spatial light modulator, wherein the field lens is configured to focus a first part of the light beam towards a first position and focus a second part of the light beam towards a second position different from the first position.”  (“Accordingly, the right-eye image and the left surface image are displayed. The projection optical system 70 includes a plurality of projection lenses and the like,”  Homma, Paragraph 59.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483